Case: 09-40873       Document: 00511211465          Page: 1    Date Filed: 08/23/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                           August 23, 2010
                                       No. 09-40873
                                                                            Lyle W. Cayce
                                                                                 Clerk



DONNA WEST,

                                                   Plaintiff-Appellant,

versus

TYLER PERRY, Doing Business as Tyler Perry Company;
LIONS GATE ENTERTAINMENT, INC.; TYLER PERRY COMPANY, INC.,

                                                   Defendants-Appellees.




                    Appeal from the United States District Court
                         for the Eastern District of Texas
                              USDC No. 2:07-CV-200




Before DAVIS, SMITH, and HAYNES, Circuit Judges.
PER CURIAM:*


       Donna West sued Tyler Perry and his distributor, alleging that his movie
copied elements of a play she had written and performed at a location where Per-

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 09-40873      Document: 00511211465 Page: 2        Date Filed: 08/23/2010
                                   No. 09-40873

ry later worked before becoming commercially successful. A jury found in favor
of defendants. On appeal, West claims the district court erred in (1) granting
summary judgment to defendants on some of her state-law claims; (2) denying
her motion for a new trial; and (3) awarding costs to defendants for expedited
trial transcripts.
         We have reviewed the briefs and applicable law, have consulted applicable
portions of the record, and have heard oral argument. There is no reversible
error.
         The district court properly granted summary judgment to defendants on
West’s state-law claims of unfair competition and conversion, which are pre-
empted by section 301(a) of the Copyright Act, 17 U.S.C. § 301(a). E.g., Daboub
v. Gibbons, 42 F.3d 285, 289 (5th Cir. 1995). Even if they were not preempted,
they would be barred by the Texas two-year statute of limitations.
         The district court did not abuse its discretion in denying a new trial. The
district court’s memorandum opinion explaining its denial is persuasive in show-
ing that there was no absence of evidence to support the verdict.
         There also was no error, and surely no reversible error, in the jury charge.
There was no error in the conditional refusal to allow introduction of West’s
copyright registration without presentation of the entire registration to the jury.
There is no reversible error, and surely no harmful error, occasioned by defense
counsel’s statements.” Finally, there is no merit to West’s assertion that Perry’s
expert was not qualified.
         West’s challenge to the cost of expedited transcripts is similarly unjusti-
fied. The district court is in the best position to judge the need for such tran-
scripts.
         The judgment, well grounded in the verdict, is AFFIRMED.




                                           2